DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on 06/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10622240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-3, 6-11, 13-19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6, 7, 22, 23 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: thinning the encapsulation layer, wherein, after thinning, the upper surface of the top package remains covered, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Lee(USPGPUB DOCUMENT: 2009/0236752) discloses in Figs 1-10 a method comprising:

after forming the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee], attaching a semiconductor die(left202/right202)[0067 of Lee] on a first side of the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee];
after attaching the semiconductor die(left202/right202)[0067 of Lee], mounting a top package(left128/right128)[0095 of Lee] on the first side of the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee], after mounting the top package(left128/right128)[0095 of Lee], forming an encapsulation layer(602)[0080 of Lee] over the first side of the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee], wherein an upper surface and opposing sidewalls of the top package(left128/right128)[0095 of Lee] are covered by the encapsulation layer(602)[0080 of Lee]; and 
after forming the encapsulation layer(602)[0080 of Lee],   but does not disclose thinning the encapsulation layer, wherein, after thinning, the upper surface of the top package remains covered.  Therefore, it would not be obvious to make the semiconductor structure as claimed.




forming a plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee], wherein the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee] comprises a redistribution line;
after forming the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee], attaching a first semiconductor die(left202/right202)[0067 of Lee] and a second semiconductor die(left202/right202)[0067 of Lee] on a first side of the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee];
after attaching the first semiconductor die(left202/right202)[0067 of Lee] and the second semiconductor die(left202/right202)[0067 of Lee], forming a 3fill layer(left214/right214)[0039,0067 of Lee] between the first semiconductor die(left202/right202)[0067 of Lee] and the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee], and a second underfill 
mounting a first top package(left128/right128)[0095 of Lee] over the first semiconductor die(left202/right202)[0067 of Lee] and a second top package(left128/right128)[0095 of Lee] over the second semiconductor die(left202/right202)[0067 of Lee] to form a package-on-package device;
forming an encapsulation layer(602)[0080 of Lee] over the first side of the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee];
mounting a plurality of first bumps(902)[0091 of Lee] on a second side of the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee]; and
sawing(Fig 10)[0094 of Lee] the package-on-package device to form a first chip comprising the first top package(left128/right128)[0095 of Lee] and a second chip comprising the second top package(left128/right128)[0095 of Lee] but does not disclose the relationship of after attaching the first semiconductor die and the second semiconductor die, forming a first underfill layer between the first semiconductor die and the plurality of interconnect structures, and a second underfill layer between the second semiconductor die and the plurality of interconnect structures and wherein the encapsulation layer directly contacts the first underfill layer.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 15-19, 21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: wherein 
forming a bottom package including a plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee], wherein the plurality of interconnect structures(top210/bottom210/left210/right210/212)[066 of Lee] comprises a metal line(top210/bottom210/left210/right210)[0066 of Lee] and a via(212)[0066 of Lee],;
after forming the bottom package, attaching a first semiconductor die(left202/right202)[0067 of Lee] and a second
semiconductor die(left202/right202)[0067 of Lee] on a first side of the bottom package;
mounting a first top package(left128/right128)[0095 of Lee] and a second top package(left128/right128)[0095 of Lee] over the bottom package, wherein each of the first top package(left128/right128/304/302)[0069,0095 of Lee] and the second top package(left128/right128/304/302)[0069,0095 of Lee] comprises a first substrate, a die on the first substrate, 
wherein the encapsulation layer(602)[0080 of Lee] completely separates (see Fig 10) the first top package(left128/right128/304/302)[0069,0095 of Lee] from the second top package(left128/right128/304/302)[0069,0095 of Lee], and wherein the encapsulation layer(602)[0080 of Lee] extends between the bottom package and the first top .




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819